Citation Nr: 0738271	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right upper extremity, claimed as 
secondary to service-connected CTS of the left upper 
extremity.

2.  Entitlement to an increased rating for service-connected 
CTS of the left upper extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Buffalo, New 
York, that denied service connection for right CTS and denied 
an increased rating for service-connected left CTS.  In May 
2006, the Board remanded the case for further development.


FINDINGS OF FACT

1.  CTS of the right upper extremity did not originate in 
service or for several years thereafter, and it is not 
related to service-connected CTS of the left upper extremity.  

2.  CTS of the left upper extremity has manifested in no more 
than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  CTS of the right upper extremity was not incurred in or 
aggravated by active service, and it is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 10 percent for CTS 
of the left upper extremity are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Codes 8515, 8615 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  In a May 2006 letter, 
the RO reiterated the above and informed the veteran of the 
information and evidence needed to substantiate claims for an 
increased rating and secondary service connection.  The 
letter also advised the veteran of the evidence needed to 
establish a disability rating and effective date.  Another 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in October 2006.  The claims were last readjudicated in June 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with Allen; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal

After review, the Board finds that the veteran's CTS of the 
right upper extremity is not related to service-connected CTS 
of the left upper extremity.  At a June 2003 VA examination 
of the hands, thumb and fingers, the veteran reported that 
the problem in his right hand began in 1995 or 1996 and 
blamed it on his post-service job as a ware handler moving 
dinner dishes.  Given the above history, and after a review 
of the claims file and physical examination, the examiner 
noted that the veteran has some carpal tunnel troubles and 
some ulnar problems in the right hand probably related to the 
neck, and stated that he could not relate the right hand 
condition to the left hand condition.  Furthermore, the 
veteran has not presented any competent medical evidence 
suggesting a link between his CTS of the right upper 
extremity to his service-connected disorder.  

The Board also finds that the CTS of the right upper 
extremity did not originate in service or for several years 
thereafter.  As noted by the above examiner, there were no 
symptoms of CTS of the right upper extremity in service and 
the disorder manifested several years after separation from 
service.  Furthermore, the Board finds that the disorder is 
not related to any incident of service.  As noted above, the 
veteran attributed his right hand problem to his post-service 
job, and the examiner attributed the ulnar problem to a 
nonservice-connected neck disorder.  In this regard, the 
Board notes that the RO denied service connection for a 
cervical spine disorder.  Moreover, the veteran has not 
presented any competent medical evidence suggesting a link 
between his CTS of the right upper extremity and service.  

The Board acknowledges the veteran's contention that his CTS 
of the right upper extremity is related to his service-
connected CTS of the left upper extremity.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's CTS of the left upper extremity is evaluated as 
10 percent disabling for neuritis of the median nerve under 
Diagnostic Code 8615, 38 C.F.R. § 4.124a (2007).

Initially, the Board notes that the veteran is left-handed.  
Thus, the Board will only consider the rating criteria 
pertinent to the major extremity.

Under Diagnostic Code 8515 for paralysis of the median nerve, 
a 70 percent rating is warranted for complete paralysis of 
the nerve with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  A 50 percent rating is warranted for 
severe incomplete paralysis.  A 30 percent rating is 
warranted for moderate incomplete paralysis.  A 10 percent 
rating is warranted for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007). 

VA treatment notes from November 2002 to May 2003 reflect 
complaints of pain, numbness and tingling in the hands.  Of 
note, a November 2002 general medical note shows normal and 
active deep tendon reflexes in the upper extremities with 
grossly intact sensation, no muscle wasting, and no weakness.  
A March 2003 EMG (electromyography) report shows bilateral 
upper extremity strength of 5/5, normal reflexes, negative 
Hoffmann sign on both sides, diminished sensation in both 
hands to pin prick, and a positive Tinel sign on the left 
side in the wrist.  Upon testing, the examiner concluded that 
the veteran has mild bilateral CTS, as the median sensory 
latencies were borderline and there was prolonged latency on 
the left with palmar stimulation and slowing of NCV (nerve 
conduction velocity) across the left wrist.

A June 2003 VA hand, thumb and fingers examination report 
reflects complaints of pain and numbness in the hands.  
Examination found good strength in both hands with equal and 
strong grip strength, all fingers able to touch the middle 
crease on the left hand, the thumb able to touch all the 
fingers without difficulty, and no atrophy of the muscles in 
the hands.  There was some tenderness with pain going up the 
left arm when the median nerve area was tapped.  Flexing and 
extending the wrist caused no particular pain and reflexes 
were plus biceps, triceps and radials.  The veteran was able 
to extend all fingers and thumbs against pressure equally.  
The diagnosis was that of mild CPT on the left with a 
residual ulnar problem from the surgery in the fingers.

A June 2003 VA peripheral nerves examination report reflects 
complaints of persistent numbness in the left hand and pain 
and dysesthesias across the palm, though not consistently.  
Examination found some mild flexion contracture at the left 
ring finger at about 20 degrees but reasonable independent 
motion otherwise.  Finger flexors were intact.  The examiner 
noted that EMG nerve conduction studies showed mild bilateral 
CPT with prolonged median sensory latencies but nothing to 
suggest further nerve involvement.  

VA treatment notes from June 2003 to April 2004 reflect 
complaints of chronic hand pain as well as numbness and 
weakness.  Of note, a January 2004 EMG report shows muscle 
strength of 5/5 in all groups and bilaterally symmetrical 
reflexes, light touch decreased bilaterally along C6 
distribution, negative Tinel sign and positive Phalen's test 
bilaterally.  Nerve conduction testing showed normal 
findings.

A July 2004 VA peripheral nerves examination report reflects 
complaints of bilateral arm pain and numbness in the hands 
involving all digits.  Examination showed no focal motor 
weakness and 2+ equal and symmetrical reflexes in the biceps, 
triceps and brachial radialis.  There was dysesthesias 
involving all fingers of the left hand and tenderness over 
the ulnar notch of the elbow on the left.  

A July 2004 VA spine examination report shows decreased 
sensation in C5 to C7 on the left and good and equal strength 
in the hands.

VA treatment notes from August 2004 to September 2006 reflect 
complaints of numbness, tingling and pain in the hands as 
well as pain and numbness in the left forearm and elbow.  Of 
note, an August 2004 EMG report shows 2+ reflexes bilaterally 
in the biceps, triceps and brachioradialis and sensory 
examination consistent with bilateral median nerve lesions 
distal to the carpal tunnels.  A December 2005 EMG report 
shows no pronator drift, adequate bulk and tone, 5/5 strength 
in the upper extremities with nerve conduction study evidence 
of bilateral ulnar nerve compression at the elbows, left 
slightly worse than right.  An April 2006 operative note 
reflects a diagnosis of left CbTS (cubital tunnel syndrome) 
and that a release of the left cubital tunnel was performed.  
A follow-up note later that month reflects no significant 
improvement.  Lastly, a September 2006 treatment note 
reflects complaints of pain in the left elbow and hand.

An October 2006 VA neurological examination report reflects 
complaints of tingling, numbness and pain in the left hand 
and a history of ulnar decompression surgery in April 2006.  
Examination showed no pronator drift, adequate bulk and tone 
of the upper extremities with 5/5 strength in the deltoid and 
4/5 strength in the biceps, triceps, brachioradialis, wrist 
extensors and wrist flexors.  Reflexes were 2+ at the biceps, 
triceps and brachioradialis.  Light touch was intact 
symmetrically, temperature and proprioception were diminished 
in the ulnar distribution both sides and vibratory sense was 
diminished.  There was a healed posterolateral elbow scar 
with a movable 1.5 cm. nodule on the proximal border of the 
scar.  

In sum, although the veteran has complained of pain, tingling 
and numbness in the left hand and elbow, physical 
examinations have only shown diminished sensation but with 
good strength and normal reflexes in the upper extremities.  
Furthermore, every examiner who has commented on the  
severity of the veteran's disorder has described the CTS as 
mild.  Given the above, the Board finds that the veteran's 
CTS of the left upper extremity has manifested in no more 
than mild incomplete paralysis of the median nerve.  

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   


ORDER

Service connection for CTS of the right upper extremity, 
claimed as secondary to service-connected CTS of the left 
upper extremity, is denied.

An increased rating for CTS of the left upper extremity is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


